Case 1:19-cv-00067-SPW-TJC Document 20 Filed 05/12/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

NATIVE ECOSYSTEM COUNCIL,
Plaintiff,
VS.

JOHN J. MEHLHOFF, State Director,
BUREAU OF LAND
MANAGEMENT, an agency of the
United States, DAVID BERNHARDT,
Secretary, DEPARTMENT OF THE
INTERIOR and CORNELIA
HUDSON, Field Manager for the
BLM’s Dillon Field Office,

Defendants.

 

 

CV 19-67-BLG-SPW

ORDER

MAY 1 2 2020

Clerk, U S District Court
District Of Montana
Billings

Upon Stipulation of Voluntary Dismissal (Doc. 19) between the parties

hereto, by and between their counsel of record,

IT IS HEREBY ORDERED that the above-entitled cause is dismissed

without prejudice, with each party to bear their own costs and attorney’s fees.

The Clerk of Court is directed to notify counsel of the making of this Order.

yt
DATED this /.Z day of May, 2020.

Le i tite oC a

 

SUSAN P. WATTERS
U.S. DISTRICT JUDGE
